798 F.2d 151
Maria VELASQUEZ, et al., Plaintiffs-Appellants,v.The CITY OF ABILENE, TEXAS, et al., Defendants-Appellees.
No. 85-1347.
United States Court of Appeals,Fifth Circuit.
Aug. 22, 1986.

William O. Garrett, Dallas, Tex., Gilbert Rodriguez, Abilene, Tex., for plaintiffs-appellants.
Marshall Harvey Cargill, Jr., City Atty., Karen Lois Anderson, Asst. City Atty., Abilene, Tex., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Texas;  Halbert O. Woodward, District Judge, Presiding.
Before WISDOM, REAVLEY, and JOHNSON, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is vacated and the case is remanded to the district court for reconsideration in the light of Thornburg v. Gingles, --- U.S. ---, 106 S. Ct. 2752, 92 L. Ed. 2d 25 (1986).